JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed April 7, 2005 be affirmed. The district court properly determined that appellant’s claims are barred by judicial immunity. The doctrine of judicial immunity grants judges absolute immunity for damages based on acts committed within their judicial jurisdiction, such as the decision of whether to grant a petition for writ of certiorari. See Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978); Turner v. Barry, 856 F.2d 1539 (D.C.Cir.1988).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.